1
2
3
4                                                            JS-6
5
6
7
8
9                         UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   CHASE HAMANO, Individually and      Case No. 2:19-CV-03788-SVW-
     on Behalf of All Others Similarly   AFM
13   Situated,
                                         JUDGMENT
14                Plaintiff,
15        v.
16   ACTIVISION BLIZZARD, INC.,
     ROBERT A. KOTICK, SPENCER
17   NEUMANN AND COLLISTER
     JOHNSON,
18
                  Defendants.
19
20
21
22
23
24
25
26
27
28
                                                            [PROPOSED] JUDGMENT
                                                        2:19-CV-03788-SVW-AFM
1          On March 23, 2020, the Court granted Defendants’ Motion to Dismiss the First
2    Amended Consolidated Complaint (the “Order”). (ECF 151.) The Order granted
3    Plaintiff 14 days to amend the First Amended Consolidated Complaint (“FAC”), noting
4    that failure to amend within this timeframe would result in dismissal with prejudice.
5    (Id.) Because Plaintiff did not amend the FAC within this timeframe (i.e., by April 7,
6    2020), dismissal with prejudice is warranted.
7          Accordingly, pursuant to the Court’s Order dismissing this case, JUDGMENT is
8    HEREBY ENTERED in favor of Activision Blizzard, Inc., Robert A. Kotick, Spencer
9    Neumann, and Collister Johnson (collectively, “Defendants”) and against Lead Plaintiff
10   United Association Local Union 393 Defined Benefit Pension Plan and Defined
11   Contribution Plans.
12
13
14         IT IS SO ORDERED.
15
16
17   Dated: April 9, 2020
18                                                     Hon. Stephen V. Wilson
                                                   United States District Court Judge
19
20
21
22
23
24
25
26
27
28
                                                                         [PROPOSED] JUDGMENT
                                              2.
                                                                     2:19-CV-03788-SVW-AFM
